DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 37-40 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Radford et al. (US 10,450,040 B2).
Radford et al. discloses an underwater vehicle [10] comprising: an outer hull [10] that extends along a longitudinal axis; a first swivel holder [20] that is movable relative to the outer hull between a swiveled-in position (Fig 6) and a swiveled-out position (see Fig 7 and Fig 8), wherein a distance between the first propulsion element and the longitudinal axis is smaller with the first swivel holder in the swiveled-in position than in the swiveled-out position; a first propulsion element [33] disposed on the first swivel holder; a first drive motor [31] that is configured to drive the first propulsion element; and a swivel mechanism [41] configured to move the first swivel holder together with the first propulsion element from the swiveled-in position into the swiveled-out position. The underwater vehicle is configured, automatically underwater, to detect an event – such as arrival at a predetermined geographical location, a 
	Re claim 37, the first drive motor is disposed on the first swivel holder. 
Re claim 38, the first propulsion element is disposed at a stern of the underwater vehicle, wherein at least when the first swivel holder is in the swiveled-out position, the first propulsion element is disposed at least partially behind a contour of the outer hull when viewed in a direction parallel to the longitudinal axis (see Fig 7 and Fig 8). 
Re claim 39, the underwater vehicle further comprises a second propulsion element [25a, 25b] disposed on a second swivel holder [250a, 250b]. Although the second swivel holder is not directly attached to the outer hull, the second swivel holder is still movable relative to the outer hull between a swiveled-in position (Fig 6) and a swiveled-out position (Fig 7). The swivel mechanism [41] is configured to move the first swivel holder and the second swivel holder, together with the first and second propulsion elements on the first and second swivel holders, from the swiveled-in positions to the swiveled-out positions in a synchronized manner. 
Re claim 40, in an alternative interpretation, the first swivel holder is configured to be swiveled about a first swivel axis [41], wherein the first swivel holder comprises two arms [20, 250a] that are mechanically connected together and extend away from the first swivel axis in different directions, wherein a first of the two arms [20] is in operative connection with the swivel mechanism, wherein the first propulsion element [25a] is disposed on a second of the two arms [250a]. 
	Re claim 45, the steps set forth in the method claim are considered encompassed in the construction and subsequent use of the underwater vehicle described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Radford et al. (US 10,450,040 B2).
As described above, Radford et al. disclose the underwater vehicle as being configured to detect an environmental condition/event – such as arrival at a predetermined geographical location, a real-time survey of the underwater environment, or alternatively, receiving of electromagnetic, magnetic, and/or acoustic signals (see col. 14, lines 18-27) – and activate the swivel mechanism in response to detection of the environmental condition/event.
Although Radford et al. disclose a sensor module to detect the environmental conditions (col. 3, lines 8-10), they do not expressly disclose the use of such sensor module to detect the environmental condition that activates the swivel mechanism.
It would have been obvious to a person skilled in the art before the effective filing date of the invention to configure the sensor module of Radford et al. for detecting the environmental condition/event that activates the swivel mechanism, which would have provided a simple, inexpensive and efficient mechanism of detection. Regarding claim 42, the modified sensor module would be configured to automatically detect an object with given properties, as described above.
Re claim 48, the steps set forth in the method claim are considered encompassed in the construction and subsequent use of the underwater vehicle described above.

Allowable Subject Matter
Claims 26-36, 43, 44, 46 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, but not yet relied upon, is considered pertinent to applicant's disclosure. 
Adams (US 5,505,155 A) shows an underwater vehicle comprising two swivel holders [5a, 5b] with propulsion elements that are movable between swiveled-in and swiveled-out positions.
FR 2742120, as cited by Applicant, discloses an autonomous underwater vehicle (AUV) with propulsion thrusters that are movable between swiveled-in and swiveled-out positions, but does not describe any specific activation mechanism for swiveling out the thrusters. However, providing AUVs with controllers that are pre-programmed to initiate operations automatically without concurrent operator intervention (such as taught by Radford et al. cited by examiner) are well known in the art. It is noted that providing FR ‘120 with pre-programmed commands/instructions for activating its swivel mechanism can be broadly considered to be an event, as set forth in the independent claims 25 and 45.
Robertson (US 10,640,177 B1) discloses an underwater vehicle with propulsion thrusters that are movable to a swiveled-out position.
Strayer (US 9969491 B2) discloses a vehicle launched from an underwater location, comprising propulsion thrusters that are movable from a stowed position to a swiveled-out position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617